Title: Thomas Jefferson to John Trumbull, 11 November 1818
From: Jefferson, Thomas
To: Trumbull, John


          
            Dear Sir
            Monticello
Nov. 11. 18.
          
          Your’s of Oct. 23. is recieved, and I trust you have silenced the Critic on your Decln of Indepdce, as I am sure you must have satisfied every sound judge. painters as well as poets have their licence. without this the talent of imagination would be banished from the art, taste and judgment in composition would be of no value, and the mechanical copyist of matter of fact would be on a footing with the first painter. he might as well have criticised you because you have not given his white wig & black stockings to mr Cushing, nor his real costume to Roger Sherman. I think I pourtrayed to you, in words, the countenance of T.W. while the Declaration was reading. I hope you have given it all it’s haggard lineaments. if you have not, touch it again. it ought to be preserved as the eikon of the non-concurrents. he refused to sign. as to the use you have made of my name, it did not need apology. it is always at your command for any service it can render you. I am just on the recovery from a three months sickness. affectionately Adieu.
          Th: Jefferson
        